Exhibit 10.1

GARY L. PIERCE

AGREEMENT

WITH

STEIN MART, INC.

This Agreement (this “Agreement”) entered into in the City of Jacksonville and
State of Florida between Stein Mart, Inc., a Florida corporation and its
divisions, subsidiaries and affiliates (the “Company”), and GARY L. PIERCE
(“Executive”), is made as of May 1, 2014 (the “Effective Date”).

In consideration of the promises and mutual covenants contained herein, the
parties, intending to be legally bound, agree as follows:

 

  SECTION 1. TERM OF EMPLOYMENT

(a) Term. The Company agrees to employ Executive, and Executive agrees to be
employed by the Company, for a period of two (2) year(s) beginning on the
Effective Date (the “Term”).

 

  SECTION 2. DEFINITIONS

“Board of Directors” means the Board of Directors of Stein Mart, Inc. and any of
its divisions, affiliates or subsidiaries.

“Cause” means the occurrence of any one or more of the following:

(a) Executive has been convicted of, or pleads guilty or nolo contendere to, a
felony involving dishonesty, theft, misappropriation, embezzlement, fraud crimes
against property or person, or moral turpitude which negatively impacts the
Company; or

(b) Executive intentionally furnishes materially false, misleading, or omissive
information concerning a substantial matter to the Company or persons to whom
the Executive reports; or

(c) Executive intentionally fails to fulfill any assigned responsibilities for
compliance with the Sarbanes-Oxley Act of 2002 or violates the same; or



--------------------------------------------------------------------------------

(d) Executive intentionally and wrongfully damages material assets of the
Company; or

(e) Executive intentionally and wrongfully discloses material Confidential
Information of the Employer; or

(f) Executive intentionally and wrongfully engages in any competitive activity
which would constitute a material breach of the duty of loyalty; or

(g) Executive intentionally breaches any stated material employment policy or
any material provision of the Company’s Ethics Policy which could reasonably be
expected to expose the Company to liability, or

(h) Executive intentionally commits a material breach of this Agreement, or

(i) Executive intentionally engages in acts or omissions which constitute
failure to follow reasonable and lawful directives of the Company, provided,
however, that such acts or omissions are not cured within five (5) days
following the Company’s giving notice to Executive that the Company considers
such acts or omissions to be “Cause” under this Agreement.

No act, or failure to act, on the part of Executive shall be deemed
“intentional” if it was due primarily to an error in judgment or negligence, but
shall be deemed “intentional” only if done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that his action or
omission was in or not opposed to the best interests of the Company. Failure to
meet performance standards or objectives shall not constitute Cause for purposes
hereof.

“Change in Control” means the occurrence of any of the following: (a) the Board
approves the sale of all or substantially all of the assets of the Company in a
single transaction or series of related transactions; (b) the Company sells
and/or one or more shareholders sells a sufficient amount of its capital stock
(whether by tender offer, original issuance, or a single or series of related
stock purchase and sale agreements and/or transactions) sufficient to confer on
the purchaser or purchasers thereof (whether individually or a group acting in
concert) beneficial ownership of at least 35% of the combined voting power of
the voting securities of the Company; (c) the Company is party to a merger,
consolidation or combination, other than any merger, consolidation or
combination that would result in the holders of the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company (or such surviving entity) outstanding immediately
after such merger, consolidation or combination; or (d) a majority of the board
of directors consists of individuals who are not Continuing Directors (for this
purpose, a Continuing Director is an individual who (i) was a director of the
Company on January 1, 2014 or (ii) whose election or nomination

 

2



--------------------------------------------------------------------------------

as a director of the Company is approved by a vote of at least a majority of the
directors then comprising the Continuing Directors). For purposes hereof, the
definition of a Change of Control shall be construed and interpreted so as to
comply with the definition contained in Code Section 409A.

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
specific provision of the Code shall be deemed to refer to any successor
provision thereto and the regulations promulgated thereunder.

“Commencement Date” means February 2, 2010, the date the Executive shall report
for work and assume Executive’s responsibilities hereunder.

“Compensation Committee” means the Company’s Compensation Committee or, if no
such committee exists, the term Compensation Committee shall mean the Company’s
Board of Directors.

“Continuation Period” means a period following the Termination Date of the
Executive’s employment with the company equal to:

(a) twelve (12) months (i) following a termination by the Company due to a
non-renewal of the Term of this Agreement under §5(a) hereof, or (ii) following
a termination by the Company without Cause or by the Executive for Good Reason
under §5(b) hereof, or

(b) twenty-four (24) months following a termination (i) by the Company without
Cause following a Change in Control under §5(f)(i) hereof, or (ii) by the
Executive for Good Reason following a Change in Control under §5(b) as the
definition of Good Reason is expanded in §5(b)(i) hereof.

The Continuation Period is zero months following (i) a termination by the
Company for Cause, (ii) a termination by the Executive without Good Reason, or
(iii) a failure of the Executive to accept the Company’s offer of renewal of the
Term of this Agreement under §5(a) hereof.

“Current Insurance Coverage” means medical, dental, life and accident and
disability insurance with coverage consistent with the lesser of (i) the
coverage in effect at Executive’s termination, or (ii) the coverage in effect
from time to time as applied to persons in positions similar to the position
held by Executive at the time of termination.

“Disability” means Executive’s incapacity due to physical or mental illness or
cause, which results in the Executive being unable to perform his duties with
Company on a full-time basis for a period of six (6) consecutive months. Any
dispute as to disability shall be conclusively determined by written opinions
rendered by two qualified physicians, one selected by Executive, and one
selected by Company; provided that if such opinions are conflicting, then such
physicians shall select a mutually agreeable third physician whose opinion shall
be conclusive and binding.

 

3



--------------------------------------------------------------------------------

“Earned Bonus” means the bonus paid, if any, pursuant to the Company’s incentive
compensation plans in effect from time to time. Earned Bonus shall be prorated
based on the ratio of the number of days during such year that Executive was
employed to 365.

“Good Reason” means the occurrence of any one or more of the following:

 

  (i) a material and continuing failure to pay to Executive compensation and
benefits (as described in Section 4) that have been earned, if any, by
Executive, except failure to pay or provide compensation or benefits that are in
dispute between the Company and the Executive unless such failure continues
following the resolution of such dispute; or

 

  (ii) a material reduction in Executive’s compensation or benefits (as
described in Section 4) which is materially more adverse to the Executive than
similar reductions applicable to other executives of a similar level of status
within the Company as Executive; or

 

  (iii) any failure by the Company to comply with any of the material provisions
of this Agreement and which is not remedied by the Company within thirty
(30) days after receipt of notice thereof given by Executive; or

 

  (iv) any requirement that Executive perform duties that, in the good faith and
reasonable professional judgment of Executive, after consultation with the Board
of Directors of the Company, are inconsistent with ethical or lawful business
practices; or

 

  (v) Executive’s being required to relocate to a principal place of employment
more than one-hundred (100) miles from his current principal place of employment
in Jacksonville, Florida during the Term unless the Company shall pay all
reasonable costs and expenses related thereto; or

 

4



--------------------------------------------------------------------------------

  (vi) If following a Change in Control only, there occurs a material change in
Executive’s duties, roles, or responsibilities. For purposes of this subsection,
“material change” shall be of such a character that a reasonable person serving
in a like or similar executive capacity would feel compelled to resign from
employment. Examples of “material change” include, but are not limited to
substantial reduction of Executive’s authority to make decisions relating to his
or her business responsibilities; Executive being required to assume or perform
substantially greater responsibilities (without additional compensation) than
previously required to perform; substantial reduction of Executive’s
responsibilities for personnel matters relating to his or her business
operations; substantial alteration or change in Executive’s work schedule; any
restructuring or reassignment of any of the Executive’s responsibilities, in a
manner that diminishes them or is materially adverse to the Executive, from that
which was in effect at the time of the Change in Control; and other substantial
changes in Executive’s terms or conditions of employment not related to
Executive’s principal business responsibilities. Good Reason pursuant to this
subsection shall not exist unless (a) the Executive’s “material change” has
existed for a period of at least six months; (b) Executive has consulted with
management senior to Executive and his or her supervisor, in a good faith effort
to resolve the issues giving Executive reason to believe a “material change” has
occurred; and (c) Executive gives written notice of Executive’s resignation for
Good Reason under this paragraph within eight months following the commencement
of the “material change”.

“Termination Date” means the date of Executive’s termination of employment, or
if the Executive continues to provide services to Stein Mart, Inc. or its 409A
affiliates following his termination of employment, such later date as is
considered a separation from service from Stein Mart, Inc. and its 409A
affiliates within the meaning of Code Section 409A. For purposes of this
Agreement, the Executive’s “termination of employment” shall be presumed to
occur when Stein Mart, Inc. and the Executive reasonably anticipate that no
further services will be performed by the Executive for Stein Mart, Inc. and its
409A affiliates or that the level of bona fide services the Executive will
perform as an employee of Stein Mart, Inc. and its 409A affiliates will
permanently decrease to no more than 20% of the average level of bona fide
services performed by the Executive (whether as an employee or independent
contractor) for Stein Mart, Inc. and its 409A affiliates over the immediately
preceding 36-month period (or such lesser period of services). Whether the
Executive has experienced a termination of employment shall be determined by
Stein Mart, Inc. in good faith and consistent with Section 409A of the Code.
Notwithstanding the foregoing, if the Executive takes a leave of absence for
purposes of military leave, sick leave or other bona fide reason, the Executive
will not be deemed to have experienced a termination of employment for the first
six (6) months of the leave of absence, or if longer, for so long as the
Executive’s right to reemployment is provided either by statute or by contract,
including this Agreement; provided that if the leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in

 

5



--------------------------------------------------------------------------------

death or last for a continuous period of not less than six (6) months, where
such impairment causes the Executive to be unable to perform the duties of his
position of employment or any substantially similar position of employment, the
leave may be extended by Stein Mart, Inc. for up to 29 months without causing a
termination of employment. For purposes hereof, the term “409A affiliate” means
each entity that is required to be included in Stein Mart, Inc.’s controlled
group of corporations within the meaning of Section 414(b) of the Code, or that
is under common control with Stein Mart, Inc. within the meaning of
Section 414(c) of the Code; provided, however, that the phrase “at least 50
percent” shall be used in place of the phrase “at least 80 percent” each place
it appears therein or in the regulations thereunder.

 

  SECTION 3. TITLE, POWERS AND RESPONSIBILITIES

(a) Title. Executive shall be a Senior Vice-President and Director of Stores of
the Company or such other title as designated by the Chief Executive Officer or
the Company’s Board of Directors. Executive shall assume those duties on the
Commencement Date.

(b) Powers and Responsibilities.

 

  (i) Executive shall use Executives best efforts to faithfully perform the
duties of his employment and shall perform such duties as are usually performed
by a person serving in Executive’s position with a business similar in size and
scope as the Company and such other additional duties as may be prescribed from
time to time by the Company which are reasonable and consistent with the
Company’s operations, taking into account officer’s expertise and job
responsibilities. Executive agrees to devote Executive’s full business time and
attention to the business and affairs of the Company. Executive shall serve on
such boards and in such offices of the Company or its subsidiaries as the
Company’s Board of Directors reasonably requests without additional
compensation.

 

  (ii) Executive, as a condition to his employment under this Agreement,
represents and warrants that he can assume and fulfill responsibilities
described in Section 3(b)(i) without any risk of violating any non-compete or
other restrictive covenant or other agreement to which he is a party. During the
Employment Term Executive shall not enter into any agreement that would
preclude, hinder or impair his ability to fulfill responsibilities described in
Section 3(b)(i) specifically or this Agreement generally.

 

  SECTION 4. COMPENSATION AND BENEFITS

(a) Annual Base Salary. Executive’s base salary shall be $363,000 per year
(“Annual Base Salary”) beginning on the Commencement Date, which amount may be
periodically reviewed at the discretion of the Compensation Committee. The
Annual Base Salary and any payments to the Executive during any Continuation

 

6



--------------------------------------------------------------------------------

Period shall be payable in accordance with the Company’s standard payroll
practices and policies (unless otherwise expressly provided herein) and shall be
subject to such withholdings as required by law or as otherwise permissible
under such practices or policies.

(b) Earned Bonus; Incentive Compensation; Executive shall be eligible to receive
an Earned Bonus. Executive shall also be eligible to participate in such annual
and long term incentive plans as are in effect from time to time as applicable
to persons at Executive’s level of authority and position. Nothing in this
Section 4(b) guarantees that any Earned Bonus or other incentive compensation
will be paid.

(c) Employee Benefit Plans. Executive shall be entitled to receive the benefits
described in Schedule A attached hereto, if and for as long as the Company
sponsors such plans and such plans remain in effect for other executives with
the same level of status as Executive.

(d) Stock Options. The Board of Directors, in its discretion, may grant rights
to Executive under the Stein Mart, Inc. Omnibus Plan (the “Option Plan”) on
terms set by the Board of Directors or the Compensation Committee.

(e) Deferred Compensation. Executive will participate in the Stein Mart
Executive Deferred Compensation Plan (the “Deferred Compensation Plan”). The
Company reserves the right to alter, modify, revise or eliminate the Deferred
Compensation Plan provided that any such change to the terms will apply to
Executive and similarly situated participants.

(f) Vacation, Holidays and Salary Continuation. Executive shall receive a total
of 27 days of paid vacation, or holidays on a pro rata basis during any 365 day
period of the Term. The amount may be adjusted in accordance with the Company’s
standard policy or as directed by the Company’s Board of Directors. Any vacation
or holiday leave time not used during any 365 day period of the Term will not
carry forward to the next 365 period and will be forfeited.

(g) Expense Reimbursements. Executive shall have the right to expense
reimbursements in accordance with the Company’s standard policy on expense
reimbursements as in effect from time to time.

(h) Indemnification. With respect to Executive’s acts or failures to act during
his employment in his capacity as an officer, employee or agent of the Company,
Executive shall be entitled to indemnification from the Company, and to
liability insurance coverage (if any), on the same basis as other officers of
the Company. Executive shall be indemnified by Company, and Company shall pay
Executive’s related expenses when and as incurred, all to the full extent
permitted by law. Subject to applicable law, the Company reserves the right to
discontinue indemnification in the event the Company determines that the
Executive has

 

7



--------------------------------------------------------------------------------

breached this Agreement or the Executive has advances, or intends to advance, a
business or legal position contrary to the Company’s interests. Notwithstanding
the foregoing, Executive shall not be entitled to any indemnification if a
judgment or other final adjudication establishes that any act or omission of
Executive was material to the cause of action so adjudicated and that such act
or omission constituted: (i) a criminal violation, unless Executive had
reasonable cause to believe that Executive’s conduct was lawful or had no
reasonable cause to believe that such conduct was unlawful, (ii) a transaction
from which Executive derived an improper personal benefit, or (iii) willful
misconduct or a conscious disregard for the best interests of the Company.

(i) Automobile Allowance. The Company will pay Executive $13,200 per year (paid
quarterly) which shall be used for the lease, purchase, maintenance and/or
operation of a vehicle that Executive is to use for business travel or may use
for personal travel. Executive shall be solely responsible for any taxes
associated with the automobile allowance afforded to him. Executive shall be
expected to maintain a valid driver’s license and retain appropriate automobile
and liability insurance coverage.

(j) Other Perquisites. The Company will provide Executive with such other
perquisites as may be made generally available to others in a similar level of
executive position within the Company.

 

  SECTION 5. TERMINATION OF EMPLOYMENT

(a) General; Non-Renewal. The Board of Directors shall have the right to
terminate Executive’s employment and this Agreement at any time with or without
Cause, and Executive shall have the right to terminate his employment and this
Agreement at any time with or without Good Reason; provided that obligations
under this Section 5, Section 6 and Section 7 shall survive termination of the
Agreement. The Board of Directors may delegate its powers to terminate the
Executive to the persons to whom the Executive reports. In the event the Company
elects not to renew the Executive’s employment following the end of the Term
with compensation and benefits not materially less advantageous to the Executive
than those set forth in this Agreement, but the Executive is willing and able to
enter into a renewal of this Agreement with compensation and benefits not
materially less advantageous to the Executive than those set forth in this
Agreement, then upon termination of the Executive’s employment, (i) the Company
shall pay the Executive his normal base twelve (12) months salary over a six
month period beginning six (6) months following the Termination Date (subject in
each case to such withholdings as required by law), and (ii) the Company shall
continue until the earlier to occur of the end of the Continuation Period or
until such time as the Executive commences a new job, to maintain in effect for
such Executive at the Company’s cost the Executive’s Current Insurance Coverage;
provided that if the taxable value of the continued life and accident and
disability coverage to Executive during the first six (6) months following

 

8



--------------------------------------------------------------------------------

the Termination Date exceeds the annual dollar limit in effect under Code
Section 402(g)(1)(B) for the year of such termination, then the Executive shall
pay the premiums in excess of such limit for such coverage during such six
(6)-month period and after the end of such six (6)-month period, the Company
shall reimburse the Executive for the amount of the premiums paid by the
Executive, without interest thereon. If the Company intends to offer to renew
the Executive’s employment following the end of the Term it will present its
offer no later than thirty (30) days before the end of the Term. If the offer
contains compensation and benefits not materially less advantageous to the
Executive than those set forth in this Agreement and the Executive does not
accept that offer within thirty (30) days following the offer having been made,
then upon the expiration of the then current Term of this Agreement, the
Executive shall be deemed to have terminated his or her employment without Good
Reason.

(b) Termination by Board of Directors without Cause or by Executive for Good
Reason. If (i) the Board of Directors terminates Executive’s employment without
Cause, or (ii) Executive resigns for Good Reason, then in either of those
circumstances, the Company’s only obligation to Executive under this Agreement
(except as provided in §5(f) hereof) shall be to pay Executive his earned but
unpaid base salary, if any, up to the date of his termination of employment,
plus 100% of his current total Annual Base Salary as specified in Section 4(a)
(subject to such withholdings as required by law) payable in periodic payments
(consistent with the payroll periods then in effect) for twelve (12) consecutive
months beginning six (6) months following the Termination Date. During the
Continuation Period the Executive shall also continue to receive, at the
Company’s cost, the Current Insurance Coverage; provided that if the taxable
value of the continued life and accident and disability coverage to Executive
during the first six (6) months following the Termination Date exceeds the
annual dollar limit in effect under Code Section 402(g)(1)(B) for the year of
such termination, then the Executive shall pay the premiums in excess of such
limit for such coverage during such six (6)-month period and after the end of
such six (6)-month period, the Company shall reimburse the Executive for the
amount of the premiums paid by the Executive, without interest thereon.

(c) Termination by the Board of Directors for Cause or by Executive without Good
Reason. If the Board of Directors of the Company terminates Executive’s
employment for Cause or Executive resigns without Good Reason, the Company’s
only obligation to Executive under this Agreement shall be to pay Executive his
earned but unpaid base salary, if any, up to the date of his termination of
employment, and the Company shall have no obligation to pay any Earned Bonus or
Incentive Compensation with respect to the year during which the Termination
Date occurs. The Company shall only be obligated to make such payments and
provide such benefits under any employee benefit plan, program or policy in
which Executive was a participant as are explicitly required to be paid to
Executive by the terms of any such benefit plan, program or policy following the
Termination Date.

 

9



--------------------------------------------------------------------------------

(d) Termination for Disability. Subject to the definitions and requirements of
Section 2 (“Disability”), after six (6) consecutive months of such disability
leave of absence, Executive’s service may be terminated by Company. In the event
Executive is terminated from employment due to Disability, the Company shall:

(i) pay Executive his Annual Base Salary through the end of the month in which
his employment terminates as soon as practicable after his employment
terminates; provided that if such payment exceeds the applicable dollar amount
in effect under Code Section 402(g)(1)(B) for the year in which such termination
occurs, then the payment in excess of such applicable dollar amount shall be
paid following six (6) months after the Executive’s Termination Date;

(ii) pay Executive his Earned Bonus, pro rata and if any, for the fiscal year in
which such termination of employment occurs, which amount shall be paid at the
same time the Earned Bonus would have been paid had Executive remained in
employment;

(iii) pay Executive an additional nine (9) months of compensation at the
then-Annual Base Salary, which aggregate amount shall be payable in equal
semi-monthly installments beginning not earlier than six (6) months following
the Termination Date and continuing for nine (9) months thereafter;

(iv) pay or cause the payment of benefits to which Executive is entitled under
the terms of any disability plan of the Company covering the Executive at the
time of such Disability:

(v) pay premiums for COBRA coverage as provided in Section 5(g);

(vi) make such payments and provide such benefits as otherwise called for under
the terms of each other employee benefit plan, program and policy in which
Executive was a participant; provided no payments made under Section 5(d)(ii) or
Section 5(d)(iii) shall be taken into account in computing any payments or
benefits described in this Section 5(d)(iv); and

 

10



--------------------------------------------------------------------------------

(vii) in the event the Executive has any options or restricted shares (but
excluding “performance shares” which shall be governed by the terms set forth in
the grant as to such shares) which are not vested on the date of termination for
Disability, then pay to the Executive (i) as to any unvested options, the net
value of the excess, if any, of the closing price of the Company’s shares on the
NASDAQ for the day on which the termination due to Disability occurs and the
exercise price of such unvested options multiplied by the number of shares
subject to options which failed to vest; and (ii) as to any unvested restricted
shares, the value of the closing price of the Company’s shares on the NASDAQ for
the day on which the termination due to Disability occurs multiplied by the
number of restricted shares, if any, which failed to vest due to such
termination of employment for Disability.

Notwithstanding the Executive’s Disability, during the period of Disability
leave, Executive shall be paid in full (net of insurance) as if he or she were
actively performing services. Executive agrees to simultaneously utilize
available leave under the Family and Medical Leave Act of 1993 during such
disability leave of absence. During the period of such Disability leave of
absence, the Board of Directors may designate someone to perform Executive’s
duties. Executive shall have the right to return to full-time service so long as
he is able to resume and faithfully perform his full-time duties.

(e) Death. If Executive’s employment terminates as a result of his death, the
Company shall:

(i) pay to Executive’s estate his Annual Base Salary through the end of the
month in which his employment terminates as soon as practicable after his death;

(ii) pay to Executive’s estate his Earned Bonus, when actually determined, for
the year in which Executive’s death occurs;

(iii) make such payments and provide such benefits as otherwise called for under
the terms of each other employee benefit plan, program and policy in which
Executive was a participant; provided no payments made under Section 5(e)(ii)
shall be taken into account in computing any payments or benefits described in
this Section 5(e)(iii); and

 

11



--------------------------------------------------------------------------------

(iv) in the event the Executive has any options or restricted shares (but
excluding “performance shares” which shall be governed by the terms set forth in
the grant as to such shares) which are not vested on the date of termination for
death, then pay to the Executive’s estate (i) as to any unvested options, the
net value of the excess, if any, of the closing price of the Company’s shares on
the NASDAQ for the day on which the death occurred and the exercise price of
such unvested options multiplied by the number of shares subject to options
which failed to vest; and (ii) as to any unvested restricted shares, the value
of the closing price of the Company’s shares on the NASDAQ for the day on which
the death occurred multiplied by the number of restricted shares, if any, which
failed to vest due to such termination of employment for death.

Any amounts payable to Executive under this Agreement which are unpaid at the
date of Executive’s death or payable hereunder or otherwise by reason of his
death, shall be paid in accordance with the terms of this Agreement to
Executive’s estate; provided that if there is a specific beneficiary designation
in place for any specific amount payable, then payment of such amount shall be
made to such beneficiary.

(f) Change in Control. If a Change in Control occurs, then for a period
beginning on the occurrence of the Change in Control and ending two years
following that occurrence (the “Post Change in Control Period”):

(i) In addition to the other events constituting Good Reason under this
Agreement, the following shall also constitute Good Reason: if the Executive is
willing and able to continue employment with the Company but the Company
exercises its right to either not renew this Agreement, or only offers to renew
this Agreement only under conditions or terms which would constitute a “material
change” (as that term is defined in the definition of Good Reason), provided,
however, that notice of exercise of the Executive’s termination for Good Reason
must be received by the Company during the Post Change in Control Period and not
later than thirty (30) days after the Company exercises its right not to renew
this Agreement or to renew the Agreement only on terms which would constitute a
“material change”; and

(ii) In the event of termination of the Executive’s employment with the Company
pursuant to §5(b) hereof either by the Company without Cause, or by the
Executive for Good Reason (as such term is expanded to include the circumstances
described in §5(f)(i) above), with notice of such termination given within the
Post Change in Control Period, then the Executive shall receive the following
(the “CIC Severance Payments”) in a lump sum payable in funds immediately
available in Jacksonville, Florida not earlier than six (6) months following the
Termination Date and not later than seven (7) months following Termination Date:
an amount equal to 200% of the sum of

 

12



--------------------------------------------------------------------------------

(A) the total of severance payments (other than continued insurance coverage)
provided under §5(b) of this agreement (and in lieu thereof), and (B) the Earned
Bonus in the year of the Termination Date. For purposes of this subsection
(f) Earned Bonus shall not be prorated and shall be an amount equal to “Target”
bonus as defined in the Company’s incentive compensation plan in effect from
time to time.

(g) Benefit Continuation. Provided Executive is eligible for COBRA coverage, and
has not been terminated from employment for Cause or resigned without Good
Reason, then the Company shall pay the Executive’s COBRA premiums commencing on
the date of the Executive’s termination of employment and continuing for the
applicable Continuation Period in order to continue Executive’s health insurance
coverage and maintain such coverage in effect; provided that following the end
of the COBRA continuation period, if Executive’s health insurance coverage is
provided under a health plan that is subject to Code Section 105(h), benefits
payable under such health plan shall comply with the requirements of Treasury
Regulation Section 1.409A-3(i)(1)(iv) and, if necessary, the Company shall amend
such health plan to comply therewith.

(h) Relinquishment of Corporate Positions. Executive shall automatically cease
to be an officer and/or director of the Company and its affiliates as of his
date of termination of employment.

(i) Limitation. Anything in this Agreement to the contrary notwithstanding,
Executive’s entitlement to or payments under any other plan or agreement shall
be limited to the extent necessary so that no payment to be made to Executive on
account of termination of his employment with the Company will be subject to the
excise tax imposed by Code Section 4999, but only if, by reason of such
limitation, Executive’s net after tax benefit shall exceed the net after tax
benefit if such reduction were not made. “Net after tax benefit” shall mean
(i) the sum of all payments and benefits that Executive is then entitled to
receive under any section of this Agreement or other plan or agreement that
would constitute a “parachute payment” within the meaning of Section 280G of the
Code, less (ii) the amount of federal income tax payable with respect to the
payments and benefits described in clause (i) above calculated at the maximum
marginal income tax rate for each year in which such payments and benefits shall
be paid to Executive (based upon the rate in effect for such year as set forth
in the Code at the time of the first payment of the foregoing), less (iii) the
amount of excise tax imposed with respect to the payments and benefits described
in clause (i) above by Section 4999 of the Code. Any limitation under this
Section 5(i) of Executive’s entitlement to payments shall be made in the manner
and in the order directed by Executive.

 

13



--------------------------------------------------------------------------------

  SECTION 6. COVENANTS BY EXECUTIVE

(a) Company Property. Upon the termination of Executive’s employment for any
reason, Executive shall promptly return all Company Property which had been
entrusted or made available to Executive by the Company. “Property” means all
records, files, memoranda, communication, reports, price lists, plans for
current or prospective business operations, customer lists, drawings, plans,
sketches, keys, codes, computer hardware and software and other property of any
kind or description prepared, used or possessed by Executive during Executive’s
employment by the Company (and any duplicates of any such Property) together
with any and all information, ideas, concepts, discoveries, processes,
intellectual property, inventions and the like conceived, made, developed or
acquired at any time by Executive individually or with others during Executive’s
employment which relate to the Company or its products or services or
operations.

(b) Trade Secrets. Executive agrees that Executive shall hold in a fiduciary
capacity for the benefit of the Company and shall not directly or indirectly use
or disclose any Trade Secret that Executive may have acquired during the term of
Executive’s employment by the Company for so long as such information remains a
Trade Secret. “Trade Secret” means information, including, but not limited to,
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing or a process that (1) derives
economic value, actual or potential, from not being generally known to, and not
being generally readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use and (2) is the subject of
reasonable efforts by the Company to maintain its secrecy. This Section 6(b) is
intended to provide rights to the Company which are in addition to, not in lieu
of, those rights the Company has under the common law or applicable statutes for
the protection of trade secrets.

(c) Confidential Information. During the Employment Term and continuing
thereafter indefinitely, Executive shall hold in a fiduciary capacity for the
benefit of the Company, and shall not directly or indirectly use or disclose,
any Confidential Information that Executive may have acquired (whether or not
developed or compiled by Executive and whether or not Executive is authorized to
have access to such information) during the term of, and in the course of, or as
a result of Executive’s employment by the Company without the prior written
consent of the Board of Directors unless and except to the extent that such
disclosure is (i) made in the ordinary course of Executive’s performance of his
duties under this Agreement or (ii) required by any subpoena or other legal
process (in which event Executive will give the Company prompt notice of such
subpoena or other legal process in order to permit the Company to seek
appropriate protective orders). “Confidential Information” means any secret,
confidential or proprietary information possessed by the Company or any of its
subsidiaries or affiliates, including, without limitation, trade secrets,
customer or supplier lists, details of client or consultant contracts, current
and anticipated customer requirements, pricing policies, price lists, market
studies,

 

14



--------------------------------------------------------------------------------

business plans, operational methods, marketing plans or strategies, advertising
campaigns, information regarding customers or suppliers, computer software
programs (including object code and source code), data and documentation data,
base technologies, systems, structures and architectures, inventions and ideas,
past current and planned research and development, compilations, devices,
methods, techniques, processes, financial information and data, business
acquisition plans and new personnel acquisition plans and the terms and
conditions of this Agreement that has not become generally available to the
public.

(d) Remedies. Executive recognizes that his duties will entail the receipt of
Trade Secrets and Confidential Information as defined in this Section 6. Those
Trade Secrets and Confidential Information have been developed by the Company at
substantial cost and constitute valuable and unique property of the Company.
Accordingly, the Executive acknowledges that protection of Trade Secrets and
Confidential Information is a legitimate business interest. If the Executive
shall breach the covenants contained in this Section 6, the Company shall have
no further obligation to make any payment to the Executive pursuant to this
Agreement and may recover from the Executive all such damages as it may be
entitled to at law or in equity. In addition, the Executive acknowledges that
any such breach is likely to result in irreparable harm to the Company. The
Company shall be entitled to specific performance of the covenants in this
Section 6, including entry of a temporary restraining order in state or federal
court, preliminary and permanent injunctive relief against activities in
violation of this Section 6, or both, or other appropriate judicial remedy, writ
or order, in addition to any damages and legal expenses which the Company may be
legally entitled to recover. Executive acknowledges and agrees that the
covenants in this Section 6 shall be construed as agreements independent of any
other provision of this Agreement or any other agreement between the Company and
Executive, and that the existence of any claim or cause of action by Executive
against the Company, whether predicated upon this Agreement or any other
agreement, shall not constitute a defense to the enforcement by the Company of
such covenants.

(e) Non-Solicitation. During the Employment Term and for a period of two years
hereafter (such period is referred to as the “No Recruit Period”), the Executive
will not solicit or attempt to either directly or indirectly, any person that he
knows or should reasonably know to be an employee of the Company, whether any
such employees are now or hereafter through the No Recruit Period so employed or
engaged to terminate or alter their employment with the Company. The foregoing
is not intended to limit any legal rights or remedies that any employee of the
Company may have under common law with regard to any interference by Executive
at any time with the contractual relationship the Company may have with any of
its employees.

(f) Reasonable and Continuing Obligations. Executive agrees that Executive’s
obligations under this Section 6 are obligations which will continue

 

15



--------------------------------------------------------------------------------

beyond the date Executive’s employment terminates and that such obligations are
reasonable, fair and equitable in scope. The terms and duration are necessary to
protect the Company’s legitimate business interests and are a material
inducement to the Company to enter into this Agreement. Executive further
acknowledges that the consideration for this Section 6 is his employment or
continued employment. Executive will not be paid any additional compensation
during this Restricted Period for application or enforcement of the restrictive
covenants contained in this Section 6.

(g) Work Product. The term “Work Product” includes any and all information,
programs, concepts, processes, discoveries, improvements, formulas, know-how and
inventions, in any form whatsoever, relating to the business or activities of
the Company, or resulting from or suggested by any work developed by the
Executive in connection with the Company, or by the Executive at the Company’s
request. Executive acknowledges that all Work Product developed during the Term
is property of the Company and accordingly, Executive does hereby irrevocably
assign all Work Product developed by the Executive to the Company and agrees:
(a) to assign to the Company, free from any obligation of the Company to the
Executive, all of the Executive’s right, title and interest in and to Work
Product conceived, discovered, researched, or developed by the Executive either
solely or jointly with others during the term of this Agreement and for three
(3) months after the termination or nonrenewal of this Agreement; and (b) to
disclose to the Company promptly and in writing such Work Product upon the
Executive’s acquisition thereof.

Cooperation. During and subsequent to termination of the employment of the
Executive, the Executive will cooperate with Company and furnish any and all
complete and truthful information, testimony or affidavits in connection with
any matter that arose during the Executive’s employment, that in any way relates
to the business or operations of the Company or any of its subsidiary
corporations, divisions or affiliates, or of which the Executive may have any
knowledge or involvement; and will consult with and provide information to
Company and its representatives concerning such matters. Subsequent to the
termination of the employment of the Executive, the parties will make their best
efforts to have such cooperation performed at reasonable times and places and in
a manner as not to unreasonably interfere with any other employment in which
Executive may then be engaged. Nothing in this Agreement shall be construed or
interpreted as requiring the Executive to provide any testimony, sworn statement
or declaration that is not complete and truthful. If Company requires the
Executive to travel outside the metropolitan area in the United States where the
Executive then resides to provide any testimony or otherwise provide any such
assistance, then Company will reimburse the Executive for any reasonable,
ordinary and necessary travel and lodging expenses incurred by Executive to do
so provided the Executive submits all documentation required under Company’s
standard travel expense reimbursement policies and as otherwise may be required
to satisfy any requirements under applicable tax laws for Company to deduct
those expenses. Nothing in this Agreement shall be construed or interpreted as
requiring the Executive to provide any testimony or affidavit that is not
complete and truthful

 

16



--------------------------------------------------------------------------------

  SECTION 7. MISCELLANEOUS

(a) Notices. Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail. Notices to the Company shall be sent
to:

STEIN MART, INC

Attention: General Counsel

1200 Riverplace Boulevard, 10th Floor

Jacksonville, FL 32207

Facsimile: (904) 346-1297

Notices and communications to Executive shall be sent to the address Executive
most recently provided to the Company.

(b) No Waiver. No failure by either the Company or Executive at any time to give
notice of any breach by the other of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of any
provisions or conditions of this Agreement.

(c) Governing Law. This Agreement shall be governed by Florida law without
reference to the choice of law principles thereof.

(d) Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor in interest to the Company or any segment of such
business. The Company may assign this Agreement to any affiliate or successor
that acquires all or substantially all of the assets and business of the Company
or a majority of the voting interests of the Company. The Company will require
any successor (whether direct or indirect, by operation of law, by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of Company) to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean Company as defined above and, unless the context

 

17



--------------------------------------------------------------------------------

otherwise requires, any successor to its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise. Executive’s rights and obligations under this Agreement are personal
and shall not be assigned or transferred.

(e) Other Agreements. This Agreement replaces and merges any and all previous
agreements and understandings regarding all the terms and conditions of
Executive’s employment relationship with the Company, and this Agreement
constitutes the entire agreement between the Company and Executive with respect
to such terms and conditions.

(f) Amendment. No amendment to this Agreement shall be effective unless it is in
writing and signed by the Company and by Executive.

(g) Invalidity and Severability. If any part of this Agreement is held by a
court of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Agreement.

(h) Litigation. In the event that either party to this Agreement institutes
litigation against the other party to enforce his or its respective rights under
this Agreement, each party shall pay its own costs and expenses incurred in
connection with such litigation. As a material part of the consideration for
this Agreement, BOTH PARTIES HERETO WAIVE ANY RIGHT TO A TRIAL BY A JURY in the
event of any litigation arising from this Agreement. All legal actions arising
out of or connected with this Agreement must be instituted solely in the Circuit
Court of Duval County, Florida, or in the Federal District Court for the Middle
District of Florida, Jacksonville Division, and all parties hereto do hereby
agree to submit to the exclusive personal jurisdiction of such courts. Each of
the parties hereby expressly and irrevocably submits to the jurisdiction of such
courts for the purposes of any such action and expressly and irrevocably waives,
to the fullest extent permitted by law, any objection which it may have or
hereafter may have to the laying of venue of any such action brought in any such
court and any claim that any such action has been brought in an inconvenient
forum.

(i) Counterparts. This Agreement may be executed in counterparts each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective as of the Effective Date.

 

STEIN MART, INC.       EXECUTIVE By:  

/s/ D. Hunt Hawkins

     

/s/ Gary L. Pierce

Name:   D. Hunt Hawkins       Gary L. Pierce Title:   President, Chief Operating
Officer       Date:   4/24/14       Date: 4/9/14

 

 

19



--------------------------------------------------------------------------------

SCHEDULE A

BENEFITS

 

1. Retirement Plan/Life Insurance/AD&D

The Executive shall be entitled to participate in all retirement plans and will
be entitled to life insurance and AD&D benefits which other senior executives of
the Company or affiliates of the Company are eligible.

 

2. Long-Term Disability

The Executive shall be entitled to participate in all Long-Term and Life Time
Disability plans which other senior executives of the Company or affiliates of
the Company are eligible.

 

3. Medical/Dental Benefits

The Executive shall be entitled to medical/dental benefits which other senior
executives of the Company or affiliates of the Company are eligible.

 

A-1